Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 10, 1975, which held that she was not totally unemployed under the Special Unemployment Assistance Program. The record contains evidence that the claimant (a college instructor) was hired on an annual basis and that the term thereof did not expire until August 31, 1975. It is undisputed that although she was advised in April of 1975 that her contract would not be renewed, she continued to receive her weekly payments until August of 1975. The record contains substantial evidence to support the board’s determination that she was not totally unemployed as of May 26, 1975 which was the last date she performed services for the employer (Matter of Litter [Levine], 52 AD2d 994). We do not construe the Federal extension of benefits as mandating that employees of educational institutions are eligible for benefits upon being notified that their contracts will not be renewed for a successive period of employment. The board’s decision is not arbitrary or contrary to law. Decision affirmed, without costs. Koreman, P. J., Main, Larkin, Herlihy and Reynolds, JJ., concur.